DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “wherein the array of aligned hollow channels comprises a plurality of aligned hollow channels.” Claim 10 depends from claim 1. Claim 1 recites “an array of aligned hollow channels.” An array of aligned hollow channels must comprise more than one hollow channel and therefore comprises an array. Therefore, claim 10 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clochard et al. (US 2011/0186449).

Regarding claim 1, Clochard teaches a method for separating and detecting an analyte (heavy metal ions reduced onto one or both gold layers 4, 5 as working electrodes by a negative potential then anodically stripped and analysed, para. [0066]) , comprising: 
providing an electrophoretic device (Figs. 12-15, nanosensor 13, para. [0062]), the device comprising: 
an array of aligned hollow channels in a porous substrate (nanopores in membrane 3, Figs. 12-15), 
an injection electrode proximate the entrance of the array of aligned hollow channels (electode 4, para. [0065], Figs. 12-15), 
a detection electrode proximate the exit of the array of aligned hollow channels (electrode 5, para. [0065], Figs. 12-15), and a means for applying an electrophoresis electric field between the entrance and the exit of the array of aligned hollow channels (voltmeter Fig. 12, para. [0065]); 
preconcentrating the analyte on the injection electrode (heavy metal ion trapping/concentration effect, para. [0064]); 
electrodissolution of the preconcentrated analyte to provide at least two ionized species in a solvent (heavy metal ions reduced onto one or both gold layers 4, 5 as working electrodes by a negative potential then anodically stripped, aquaeous solution, para. [0066]), 
injecting a pulse of the at least two ionized species into the array of aligned hollow channels (FIG. 15, the potential is then scanned in a positive sense from -1200 mV to -200 mV, which oxidizes (dissolves) the heavy metal ions into solution (anodic stripping Voltammetry, para. [0068]); 
electrophoretically separating the at least two ionized species in the electrophoresis electric field applied to the array of aligned hollow channels (the heavy metal ions migrate to one or both electrodes 4, 5 by a negative potential -1200 mV applied between the reference electrode, para. [0068]);
electrochemically detecting the separated at least two ionized species at the detection electrode (the resulting current intensity and position, measured between the electrodes 4, 5 of the membrane 3 and the counter electrode 24, indicate the type and concentration of the heavy metal ions. The resulting currents are proportional to the contaminate ions concentration based on previous calibration, para. [0068]).

Regarding claim 2, Modified Clochard teaches the analyte comprises isotopes of a chemical species since Modified Clochard teaches the method of instant claim 1 wherein Cu(II) is detected (Fig. 16). As evidenced by applicant’s specification at p. 16, lines 19-21, in the case of Cu2+, there are two naturally abundant isotopes: 63Cu and 65Cu. 

Regarding claim 3, Clochard teaches the analyte comprises different chemical or biological species (Fig. 16).

Regarding claim 4, Clochard teaches the analyte comprises a metal (Fig. 16).

Regarding claim 6, Clochard teaches the at least two ionized species comprise at least two cations (Fig. 16).

Regarding claim 8, Clochard teaches the hollow channels are less than 1 centimeter in length (thickness of membrane is less than 9 microns, para. [0014]).

Regarding claim 9, Clochard teaches the hollow channels are less than 100 microns in cross-sectional dimension (nanopore diameter is between 20 to 100nm, para. [0014]).

Regarding claim 10, Clochard teaches the array of aligned hollow channels comprises a plurality of aligned hollow channels (Figs. 12-15, showing array of hollow aligned channels).

Regarding claim 11, Clochard teaches the substrate comprises metal oxide, carbonaceous material, polymer, glass, or semiconductor. (polymer, polyvinylidenefuoride film, para. [0018]). 

Regarding claim 12, Clochard teaches the array of aligned hollow channels comprise a microchannel plate (film is a membrane with aligned nanopores, Figs. 12-15).

Regarding claim 13, Clochard teaches the aligned hollow channels further comprise a material deposited on the channel walls (in the presence of vinyl monomer, such as acrylic acid (AA), a radical polymerization takes place by radiografting to specifically functionalise the nanopore wall with hydrogel, para. [0018]).

Regarding claim 14, the limitation “an electroosmotic velocity of the solvent is modified by capacitive charging of a dielectric layer on the interior walls of the hollow channels” is an intended result. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). Moreover, Clochard teaches the nanopores of the nanosensor are immersed in aqueous solution and under a voltage application (paras. [0042], [0068], Figs. 12-15).

Regarding claim 15, the limitation “an electroosmotic velocity of the solvent is augmented by a pressure differential across the array that modifies the bulk flow of the solvent in the hollow channels” is an intended result. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). Moreover, Clochard teaches the nanopores of the nanosensor are immersed in aqueous solution and under a voltage application (paras. [0042], [0068], Figs. 12-15).


Regarding claim 16, Clochard teaches the means for applying an electrophoresis electric field between the entrance and the exit of the array of aligned hollow channels comprises applying a voltage between the injection and detection electrodes (the heavy metal ions migrate to one or both electrodes 4, 5 by a negative potential -1200 mV applied between the reference electrode 23 and the gold electrodes 4, 5 , para. [0068]).

Regarding claim 17, Clochard teaches further comprising at least one supplemental electrode proximate the entrance or exit of the array (reference electrode 23, Fig. 13), wherein the means for applying an electrophoresis electric field comprises applying a voltage between the at least one supplemental electrode and the injection or the detection electrode (the heavy metal ions migrate to one or both electrodes 4, 5 by a negative potential -1200 mV applied between the reference electrode 23 and the gold electrodes 4, 5 , para. [0068]).


Regarding claim 19, Clochard teaches the preconcentrating comprises chemical adsorption of the analyte on the injection electrode (heavy metal trapping effect, Step 2, para. [0064]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clochard et al. (US 2011/0186449).

Regarding claim 20, Clochard is silent with respect to a preconcentration amount and therefore fails to teach the preconcentrating comprises depositing between 0.001 ng/cm2 and 1 mg/cm2 of analyte on the injection electrode. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP § 2144.05(II)(A). Therefore, it would have been obvious to deposit between 0.001 ng/cm2 and 1 mg/cm2 of analyte on the injection electrode because the sensor will function is a predictable manner given these conditions.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clochard et al. (US 2011/0186449) in further view of W.G. Yelton et al., Nano Electrode Arrays for In-situ Identification and Quantification of Chemicals in Water, SAND 2004-6229, Sandia National Laboratories, pp. 1-72, December 2004.

Regarding claim 21, Clochard teaches the electrochemically detecting step comprises voltammetry (Fig. 16) but fails to teach chronoamperometry. Yelton teaches detection of  metal ions on a nanochannel sensor using CV scans and chronoamperometric experiments for detection of Fe3+ (pp. 20-22, Fig. 6.3). Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use chronoamperometry to detect the metal ions of the Clochard detection method because it was recognized that chronoamperometry can also be used for metal ion detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or suggest in combination with the limitations of claim 1 the claimed limitation of further comprising a supplemental electrode proximate the entrance of the array and a supplemental electrode proximate the exit of the array, wherein the means for applying an electrophoresis electric field comprises applying a voltage between the supplemental electrode proximate the entrance of the array and the supplemental electrode proximate the exit of the array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R. Mo, et al., (J. of The Electrochem. Soc., 2018, 165(11),p. H750)  discloses a mercury ion (Hg2+) electrochemical sensor comprising porous anodic alumina (PAA) membrane nanochannels with DNA (abstract).
FS Lopes, et al. (Electrophoresis, 2011 Apr;32(8), pp. 939-46) discloses a method of detection comprising electrochemical preconcentration coupled with capillary electrophoresis separation and contactless conductivity detection (abstract). 
X. Huang, et al. (Analytical chemistry,1991,  63(2), pp.189-192) discloses CZE conductimetric and amperometric detectors in which a sensing microelectrode is placed at the outlet of the fused-silica capillary (abstract).
Kavletter et al. (US 11,378,547) discloses an MEA coplanar with a microporous material such as AAO for the detection of iodide (Figs. 1 and 2).  
Serry et al. (WO2014/194047) discloses methods for separation, preconcentration, and detection of heavy metal ions in aqueous media using nanostructure separators (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699